exhibit 10.41

This AGREEMENT is dated as of February 12, 2015, by and between JetBlue Airways
Corporation, a Delaware corporation (the “Company”), and Robin Hayes, an
individual (the “Executive”).
WHEREAS, the Company and the Executive desire to enter into an employment
agreement;
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, it is hereby agreed as follows:


1. Employment and Duties.
(a) General. The Executive shall serve as the Chief Executive Officer of the
Company, reporting to the Board of Directors of the Company (the “Board”). The
Executive shall have such duties and responsibilities, commensurate with the
Executive’s position, as may be assigned to the Executive from time to time by
the Board. The Executive’s principal place of employment shall be the principal
offices of the Company currently located in the New York City area; provided,
however, that the Executive understands and agrees that he will be required to
travel from time to time for business reasons.
(b) Exclusive Services. For so long as the Executive is employed by the Company,
the Executive agrees that he will devote his primary care and attention to the
business of the Company. The Executive agrees that he will faithfully serve the
Company, will in all respects conform to and comply with the lawful and good
faith directions and instructions given to him by the Board and will use his
best efforts to promote and serve the best interests of the Company. The
Executive may from time to time serve on civic or charitable boards and/or
engage in charitable activities or other business activities provided that they
do not interfere with his responsibilities to the Company and do not constitute
an actual or apparent conflict of interest to the Company. In addition,
Executive will not assist any person or entity in competing with the Company, in
preparing to compete with the Company or in hiring any employees or consultants
of the Company.


2. Term of Employment. The Executive’s employment under this Agreement shall
commence on February 16, 2015 (the “Effective Date”) and shall terminate on the
earlier of (i) February 28, 2018 or (ii) the termination of the Executive’s
employment under this Agreement. The period from the Effective Date until the
termination of the Executive’s employment under this Agreement is referred to as
the “Term.” The Board may in its sole discretion renew the Agreement for an
additional term of three (3) years (“Additional Term”).


3. Compensation and Other Benefits. Subject to the provisions of this Agreement,
the Company shall pay and provide the following compensation and other benefits
to the Executive during the Term as compensation for services rendered
hereunder:
(a) Base Salary. On and as of the Effective Date, the Company shall pay to the
Executive an annual salary (the “Base Salary”) at the rate of $550,000.00 (Five
Hundred Fifty Thousand Dollars and Zero Cents) payable in substantially equal
installments at such intervals as may be determined by the Company in accordance
with its ordinary payroll practices as established from time to time.




--------------------------------------------------------------------------------

exhibit 10.41

(b) Bonus. For each fiscal year during the Term, the Executive shall be eligible
to receive an annual incentive bonus (the “Bonus” ) as provided by the Company
to its senior executives in accordance with the terms then in place, which, at
the time of the execution of this Agreement, is a target of 100% of the
Executive’s Base Salary, with a range of 0% to 200%; provided, however, that the
actual amount of the Bonus shall be reviewed and approved by the Compensation
Committee of the Board of Directors (the “Committee”) in its sole and absolute
discretion. The Bonus shall be paid at the same time bonuses are paid to other
senior executives, but in no event later than March 15 of the year following the
fiscal year to which the Bonus relates. Except as otherwise set forth in this
Agreement, the Executive must remain continuously employed by the Company
through the date on which the Bonus is paid to be eligible to receive such
Bonus, provided, however, that the Executive will be eligible to receive the
Bonus for the final year of Executive’s employment if he remains employed with
the Company through December 31st of the final year. From time to time, the
Committee may determine to modify (including terminating the use of) a bonus
element used to compensate its senior executives, including the Executive, and
the Executive’s compensation shall then reflect the compensation elements then
approved by the Committee and adopted by the Company.
(c) Annual Equity Award. The Executive shall be eligible to receive an annual
award of JetBlue equity (currently in the form of restricted stock units)
pursuant to an award agreement and subject to the terms and conditions of the
JetBlue Airways Corporation 2011 Incentive Compensation Plan, or any successor
plan (the “Plan”). The Executive shall be eligible to receive future Annual
Equity Awards as may be determined by the Committee in the exercise of its
business judgment, subject to the approval of the Board. From time to time, the
Committee may determine to modify (including terminating the use of) the equity
vehicles used to compensate its senior executives, including the Executive, and
the Executive’s compensation shall then reflect the equity vehicles then
approved by the Committee and adopted by the Company.
(d) Long Term Equity Award. The Executive shall be eligible to receive an annual
award of JetBlue long term equity (currently in the form of three year
performance stock units) pursuant to an award agreement and subject to the terms
and conditions of the Plan. The Executive shall be eligible to receive future
long term equity awards as may be determined by the Committee in the exercise of
its business judgment, subject to the approval of the Board. From time to time,
the Committee may determine to modify (including terminating the use of) the
equity vehicles used to compensate its senior executives, including the
Executive, and the Executive’s compensation shall then reflect the equity
vehicles then approved by the Committee and adopted by the Company.
(e) The elements of the Executive’s compensation (as set forth in 3(a)-(d)
above) shall be reviewed and approved by the Committee, based upon the
Executive’s performance, not less often than annually, and approved by the Board
of Directors. The Base Salary may be increased from time to time, but not
decreased. As the payment of the Bonus and equity awards are contingent upon
performance, those elements are dependent upon the Executive achieving his goals
and payouts may vary accordingly.
(e) Savings and Retirement Plans. The Executive shall be entitled to participate
in all savings and retirement plans applicable generally to other senior
executives of the Company, in accordance with the terms of the plans, as may be
amended from time to time.
(f) Welfare Benefit Plans. The Executive and/or his family shall be eligible to
participate in and shall receive all benefits under the Company’s welfare
benefit plans and programs applicable generally to other senior executives of
the Company, in accordance with the terms of the plans, as may be amended from
time to time.
(g) Expenses. The Company shall reimburse the Executive for reasonable
business-related expenses incurred by the Executive in the fulfillment of his
duties hereunder in accordance with the applicable expense reimbursement
policies and procedures of the Company as in effect from time to time.




--------------------------------------------------------------------------------

exhibit 10.41

(h) Vacation. The Executive shall be entitled to vacation time consistent with
the applicable policies of the Company for senior executives as in effect from
time to time.
(i) Fringe Benefits. The Executive shall be entitled to such fringe benefits as
may be available generally to other senior executives of the Company.
(j) Flight Benefits. During the Term, the Executive shall be entitled to travel
privileges consistent with the terms and conditions of the applicable policies
of the Company for senior executives as in effect from time to time.


4. Termination of Employment.
(a) Termination for Cause.
If, prior to the expiration of the Term, the Company terminates the Executive’s
employment for Cause, as defined in Article II(3) of the JetBlue Airways
Corporation Severance Plan (or under any successor plan as may be approved by
the Board from time to time) (the “Severance Plan”), or if the Executive resigns
from his employment hereunder other than for Good Reason, the Executive shall
only be entitled to payment of unpaid Base Salary through and including the date
of termination or resignation and any other amounts or benefits required to be
paid or provided by law or under any plan or program of the Company ( “Other
Accrued Compensation and Benefits”). The Executive shall have no further right
to receive any other compensation or benefits after such termination or
resignation of employment and shall not be eligible to receive benefits under
the Severance Plan. A copy of the Severance Plan is annexed hereto as Exhibit A.
(b) Termination without Cause.
(i) If, prior to the expiration of the Term, the Executive’s employment is
terminated by the Company without Cause or if the Board terminates Executive’s
employment at the expiration of the Term or Additional Term, the Executive will
be eligible to receive severance and other benefits provided pursuant to Article
IV of the Severance Plan as if he were eligible to receive such severance and
benefits under Article IV of the Severance Plan.
(ii) If, following a termination of employment without Cause, the Executive
breaches the provisions of Sections 5 through 9 hereof, the Executive shall not
be eligible, as of the date of such breach, for the payments and benefits
described in Section 4(b)(i), and any and all obligations and agreements of the
Company with respect to such payments shall thereupon cease.
(c) Termination Due to Death or Disability. The Executive’s employment with the
Company shall terminate automatically on the Executive’s death. In the event of
the Executive’s Disability, as defined below, the Company shall be entitled to
terminate his employment. In the event of termination of the Executive’s
employment by reason of Executive’s death or Disability, the Company shall pay
to the Executive (or his estate, as applicable), the Executive’s Base Salary
through and including the date of termination of employment and the Other
Accrued Compensation and Benefits. For purposes of this Agreement, “Disability”
means that the Executive is (i) unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or (ii) by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Company.




--------------------------------------------------------------------------------

exhibit 10.41

(d) Section 409A. Notwithstanding the foregoing provisions of this Section 4,
if, as of the Separation from Service Date, the Executive is a Specified
Employee, then, except to the extent that this Agreement does not provide for a
“deferral of compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), the following shall apply:
(i) No payments shall be made and no benefits shall be provided to the Executive
during the period beginning on the Separation from Service Date and ending on
the six-month anniversary of such date or, if earlier, the date of the
Executive’s death or Disability.
(ii) On the first business day of the first month following the month in which
occurs the six-month anniversary of the Separation from Service Date or, if
earlier, the Executive’s death or Disability, the Company shall make a one-time,
lump-sum cash payment to the Executive in an amount equal to the sum of (x) the
amounts otherwise payable to the Executive under this Agreement during the
period described in Section 4(d)(i), and (y) the amount of interest on the
foregoing at the applicable federal rate for instruments of less than one (1)
year.
For purposes of this Agreement, “Separation from Service Date” shall mean the
date of the Executive’s separation from service within the meaning of Section
409A(a)(2)(i)(A) of the Code and determined in accordance with the default rules
under Section 409A of the Code. “Specified Employee” shall mean a ‘‘specified
employee’’ within the meaning of Section 409A(a)(2)(B)(1) of the Code, as
determined in accordance with the uniform methodology and procedures adopted by
the Company and then in effect.
(e) Notice of Termination. Any termination of employment by the Company or the
Executive shall be communicated by a written “Notice of Termination” to the
other party hereto given in accordance with Section 24 of this Agreement. In the
event of a termination by the Company for Cause, the Notice of Termination shall
(i) indicate the specific termination provision in this Agreement relied upon,
(ii) set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) specify the date of termination, which date
shall be the date of such notice. The failure by the Executive or the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.
(f) Resignation from Directorships and Officerships. The termination of the
Executive’s employment for any reason will constitute the Executive’s
resignation from (i) any director, officer or employee position the Executive
has with the Company or any of its subsidiaries or affiliates; (ii) all
fiduciary positions (including as a trustee) the Executive holds with respect to
any employee benefit plans or trusts established by the Company; and (iii)
resignation from a seat on any non-Company board of directors that the Executive
holds as a result of Executive’s position with the Company. The Executive agrees
that this Agreement shall serve as written notice of resignation in this
circumstance, unless otherwise required by any plan or applicable law.






--------------------------------------------------------------------------------

exhibit 10.41

5. Confidentiality.
(a) Confidential Information.
(i) The Executive agrees that he will not at any time, except with the prior
written consent of the Company or any of its subsidiaries or affiliates
(collectively, the “Company Group” ) or, to the extent permitted pursuant to
subsection 5(a)(ii), as required by law, directly or indirectly, reveal to any
person, entity or other organization (other than any member of the Company Group
or its respective employees, officers, directors, shareholders or agents) or use
for the Executive’s own benefit any information deemed to be confidential by any
member of the Company Group ( “Confidential Information”) relating to the
assets, liabilities, employees, goodwill, business or affairs of any member of
the Company Group, including, without limitation, any information concerning
past, present or prospective customers, marketing data, trade secrets, ideas,
techniques, business, product, or development plans, or other Confidential
Information used by, or useful to, any member of the Company Group and known to
the Executive by reason of the Executive’s employment by, shareholdings in or
other association with any member of the Company Group; provided that such
Confidential Information does not include any information which is available to
the general public or is generally available within the relevant business or
industry other than as a result of the Executive’s action. Confidential
Information may be in any medium or form, including, without limitation,
physical documents, computer files or disks, videotapes, audiotapes, and oral
communications.
(ii) In the event that the Executive becomes legally compelled to disclose any
Confidential Information, the Executive shall provide the Company with prompt
written notice, as set forth in Section 24 of this Agreement, so that the
Company may seek a protective order or other appropriate remedy. In the event
that such protective order or other remedy is not obtained, the Executive shall
furnish only that portion of such Confidential Information or take only such
action as is legally required by binding order and shall exercise his reasonable
efforts to obtain reliable assurance that confidential treatment shall be
accorded any such Confidential Information.
(b) Exclusive Property. The Executive confirms that all Confidential Information
is and shall remain the exclusive property of the Company Group. All business
records, papers and documents kept or made by the Executive relating to the
business of the Company Group shall be and remain the property of the Company
Group. Upon the request and at the expense of the Company Group, the Executive
shall promptly make all disclosures, execute all instruments and papers and
perform all acts reasonably necessary to vest and confirm in the Company Group,
fully and completely, all rights created or contemplated by this Section 5(b).


6. Noncompetition. The Executive agrees that, for a period commencing on the
Effective Date and ending one (1) year after his termination of employment for
any reason (the “Restricted Period”), the Executive shall not, without the prior
written consent of the Company, directly or indirectly, and whether as principal
or investor or as an employee, officer, director, manager, partner, consultant,
agent or otherwise, alone or in association with any other person, firm,
corporation or other business organization, carry on a Competing Business (as
hereinafter defined) in any geographic area in which the Company Group has
engaged or in which the Company has publically announced it will engage
(including, without limitation, any area in which any customer of the Company
Group may be located). For purposes of this Section 6, a“Competing Business” is
defined as a commercial airline; provided, however, that nothing herein shall
limit the Executive’s right to own not more than 1% of any of the debt or equity
securities of any business organization that is then filing reports with the
Securities and Exchange Commission pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended.






--------------------------------------------------------------------------------

exhibit 10.41

7. Non-Solicitation. The Executive agrees that, during the Restricted Period,
the Executive shall not, directly or indirectly, (a) interfere with or attempt
to interfere with the relationship between any person who is, or was during the
then most recent twelve-month period, an employee, officer, representative or
agent of the Company Group and any member of the Company Group, or solicit,
induce or attempt to solicit or induce any of them to leave the employ of any
member of the Company Group or violate the terms of their respective contracts,
or any employment arrangements, with such entities; or (b) induce or attempt to
induce any customer, client, supplier, licensee or other business relation of
any member of the Company Group to cease doing business with any member of the
Company Group, or in any way interfere with the relationship between any member
of the Company Group and any customer, client, supplier, licensee or other
business relation of any member of the Company Group. As used herein, the term
indirectly shall include, without limitation, the Executive’s permitting the use
of the Executive’s name by any competitor of any member of the Company Group to
induce or interfere with any employee or business relationship of any member of
the Company Group.


8. Nondisparagement. The Executive agrees that at no time during his employment
by the Company or thereafter shall he make, or cause or assist any other person
to make, any statement or other communication to any third party which impugns
or attacks, or is otherwise critical of, the reputation, business or character
of any member of the Company Group or any of its respective directors, officers
or employees. The Company agrees that at the termination of Executive’s
employment with the Company, the Company will direct members of Senior
Leadership to refrain from making any statement or other communication to any
third party critical of the reputation, business or character of Executive,
except as required by law.


9. Assignment of Developments.
(a) The Executive acknowledges that all developments, including, without
limitation, the creation of new products, conferences, training/seminars,
publications, programs, methods of organizing information, inventions,
discoveries, concepts, ideas, improvements, patents, trademarks, trade names,
copyrights, trade secrets, designs, works, reports, computer software or
systems, flow charts, diagrams, procedures, data, documentation and writings and
applications thereof, relating to the business or future business of the Company
that the Executive, alone or jointly with others, has discovered, suggested,
conceived, created, made, developed, reduced to practice, or acquired during the
Executive’s employment with or as a result of the Executive’s employment with
the Company (collectively, “Developments” ) are works made for hire and shall
remain the sole and exclusive property of the Company, free of any reserved or
other rights of any kind on the Executive’s part. The Executive hereby assigns
to the Company all of his rights, titles and interest in and to all such
Developments, if any. The Executive agrees to disclose to the Company promptly
and fully all future Developments and, at any time upon request and at the
expense of the Company, to execute, acknowledge and deliver to the Company all
instruments that the Company shall prepare, to give evidence and to take any and
all other actions (including, among other things, the execution and delivery
under oath of patent or copyright applications and instruments of assignment)
that are necessary or desirable in the reasonable opinion of the Company to
enable the Company to file and prosecute applications for, and to acquire,
maintain and enforce, all letters patent, trademark registrations or copyrights
covering the Developments in all countries in which the same are deemed
necessary by the Company. All data, memoranda, notes, lists, drawings, records,
files, investor and client/customer lists, supplier lists and other
documentation (and all copies thereof) made or compiled by the Executive or made
available to the Executive concerning the Developments or otherwise concerning
the past, present or planned business of the Company are the property of the
Company, and will be delivered to the Company immediately upon the termination
of the Executive’s employment with the Company.




--------------------------------------------------------------------------------

exhibit 10.41

(b) If a patent application or copyright registration is filed by the Executive
or on the Executive’s behalf during the Executive’s employment with the Company
or during the Restricted Period, describing a Development within the scope of
the Executive’s work for the Company or which otherwise relates to a portion of
the business of the Company of which the Executive had knowledge during the
Executive’s employment with the Company, it is to be conclusively presumed that
the Development was conceived by the Executive during the period of such
employment.


10. No Conflicting Agreement. The Executive represents and warrants to the
Company that the Executive is not a party to any agreement, whether written or
oral, that would be breached by or would prevent or interfere with the execution
by the Executive of this Agreement or the fulfillment by the Executive of the
Executive’s obligations hereunder.


11. Certain Remedies.
(a) Forfeiture/Payment Obligations. In the event the Executive fails to comply
with Sections 5 through 8, the Executive agrees that he will forfeit any amounts
not already paid, and repay to the Company any amounts already paid, unless
otherwise required by law, pursuant to Section 4(b) of the Agreement. The
Executive will pay the Company under this Section 11(a) within 10 days of a
determination by a court or an arbitrator that the Executive failed to comply
with Sections 5 through 8 of the Agreement. The obligations under this Section
11(a) are full recourse obligations.
(b) Injunctive Relief. Without intending to limit the remedies available to the
Company Group, including, but not limited to, those set forth in Section 14
hereof, the Executive agrees that a breach of any of the covenants contained in
Sections 5, 6, 7 and 8 of this Agreement may result in material and irreparable
injury to the Company Group for which there is no adequate remedy at law, that
it will not be possible to measure damages for such injuries precisely and that,
in the event of such a breach or threat thereof, any member of the Company Group
shall be entitled to seek a temporary restraining order or a preliminary or
permanent injunction, or both, without bond or other security, restraining the
Executive from engaging in activities prohibited by the covenants contained in
Sections 5, 6, 7 and 8 of this Agreement or such other relief as may be required
specifically to enforce any of the covenants contained in this Agreement. Such
injunctive relief in any court shall be available to the Company Group in lieu
of, or prior to or pending determination in, any arbitration proceeding.


12. Defense of Claims. The Executive agrees that, during the Term, and for a
period of five (5) years after termination of the Executive’s employment, upon
request from the Company, the Executive will cooperate with the Company in the
defense of any claims or actions that may be made by or against the Company that
affect the Executive’s prior areas of responsibility, except if the Executive’s
reasonable interests are adverse to the Company in such claim or action. The
Executive shall not receive any additional compensation for rendering assistance
pursuant to this Section 12. The Company agrees to promptly reimburse the
Executive for all of the Executive’s reasonable travel and other direct expenses
incurred, or to be reasonably incurred, to comply with the Executive’s
obligations under this Section 12.






--------------------------------------------------------------------------------

exhibit 10.41

13. Source of Payments. All payments provided under this Agreement, other than
payments made pursuant to a plan which provides otherwise, shall be paid in cash
from the general funds of the Company, and no special or separate fund shall be
established, and no other segregation of assets shall be made, to assure
payment. The Executive shall have no right, title or interest whatsoever in or
to any investments which the Company may make to aid the Company in meeting its
obligations hereunder. To the extent that any person acquires a right to receive
payments from the Company hereunder, such right shall be no greater than the
right of an unsecured creditor of the Company.


14. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement or otherwise in connection with the Executive’s employment by the
Company that cannot be mutually resolved by the parties to this Agreement and
their respective advisors and representatives shall be settled exclusively by
arbitration in New York City, New York in accordance with the rules of the
American Arbitration Association before one (1) arbitrator of exemplary
qualifications and stature, who shall be selected jointly by an individual to be
designated by the Company and an individual to be selected by the Executive, or
if such two (2) individuals cannot agree on the selection of the arbitrator, who
shall be selected by the American Arbitration Association.


15. Nonassignability; Binding Agreement.
(a) By the Executive. This Agreement and any and all rights, duties, obligations
or interests hereunder shall not be assignable or delegable by the Executive.
(b) By the Company. This Agreement and all of the Company’s rights and
obligations hereunder shall not be assignable by the Company except as incident
to a reorganization, merger or consolidation, or transfer of all or
substantially all of the Company’s assets.
(c) Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto, any successors to or assigns of the Company and
the Executive’s heirs and the personal representatives of the Executive’s
estate.


16. Taxes and Reimbursements. Any payments made or benefits provided to the
Executive under this Agreement shall be reduced by any applicable withholding
taxes or other amounts required to be withheld by law or contract.
Notwithstanding anything in this Agreement to the contrary, no reimbursement
payable to the Executive pursuant to any provisions of this Agreement or
pursuant to any plan or arrangement of the Company covered by this Agreement
shall be paid later than the last day of the calendar year following the
calendar year in which the related expense was incurred, except to the extent
that the right to reimbursement does not provide for a ‘‘deferral of
compensation’’ within the meaning of Section 409A of the Code. No amount
reimbursed during any calendar year shall affect the amounts eligible for
reimbursement in any other calendar year.


17. Amendment; Waiver. This Agreement may not be modified, amended or waived in
any manner, except by an instrument in writing signed by both parties hereto.
The waiver by either party of compliance with any provision of this Agreement by
the other party shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.






--------------------------------------------------------------------------------

exhibit 10.41

18. Governing Law. All matters affecting this Agreement, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of New York applicable to contracts executed in and
to be performed in that State.
19. Section 409A. This Agreement is intended to satisfy the requirements of
Section 409A of the Code with respect to amounts subject thereto and shall be
interpreted and construed and shall be performed by the parties consistent with
such intent.
20. Survival of Certain Provisions. The rights and obligations set forth in
Sections 5 through 12 and Section 14 shall survive any termination or expiration
of this Agreement.
21. Entire Agreement; Supersedes Previous Agreements. This Agreement contains
the entire agreement and understanding of the parties hereto with respect to the
matters covered herein and supersedes all prior or contemporaneous negotiations,
commitments, agreements and writings with respect to the subject matter hereof,
all such other negotiations, commitments, agreements and writings shall have no
further force or effect, including, but not limited to the Existing Employment
Agreement which the Executive hereby expressly acknowledges and agrees is
superseded by this Agreement and of which will no longer have such force or
effect, and the parties to any such other negotiation, commitment, agreement or
writing shall have no further rights or obligations thereunder.
22. Counterparts. This Agreement may be executed by either of the parties hereto
in counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.
23. Headings. The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.


24. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:
To the Company:
JetBlue Airways Corporation
27-01 Queens Plaza North
Long Island City, New York 11101
Attention: General Counsel
To the Executive:
To the address listed as Executive’s primary residence in the Company’s human
resources records and to his place of employment with the Company.


All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt or (ii) if sent by
electronic mail or facsimile, upon confirmation of receipt by the sender of such
transmission.


IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
officer pursuant to the authority of its Board, and the Executive has executed
this Agreement, as of the day and year first written above.








--------------------------------------------------------------------------------

exhibit 10.41

 
 
 
 
 
 
 
JETBLUE AIRWAYS CORPORATION
 
 
 
 
 
 
By: /s/ Mike Elliott
 
 
 
 
 
/s/ Robin Hayes
Mike Elliott
Senior Vice President, People
 
 
 
 
 
Robin Hayes





